UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7344


MICHAEL OWEN HARRIOT,

                    Plaintiff - Appellant,

             v.

DOJ, Jeff Sessions-Former U.S. Attorney General; IRENE JOSEY, Former U.S.
Attorney; STACEY D HAYNES, AUSA; SCARLET A. WILSON, Former AUSA;
ROBERT WAIZENHOFFER, FBI Special Agent; RODNEY PRITCHARD, FBI
Special Agent; CHARLES KLATZ, FBI Special Agent; FBI; UNKNOWN INS
AGENTS, Department of Homeland Security; UNKNOWN SHERIFFS, Richland
County Sheriff Department,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:18-cv-03164-JFA)


Submitted: December 17, 2019                                Decided: December 20, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Owen Harriot, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Owen Harriot appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing under 28 U.S.C. § 1915(e)(2)(B)

(2012) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971). We have reviewed the record and find no

reversible error. Accordingly, we deny Harriot’s motion for transcripts at government

expense and affirm based on the district court’s holding that Harriot’s complaint is barred

by the statute of limitations. Harriot v. DOJ, No. 3:18-cv-03164-JFA (D.S.C. Sept. 12,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2